DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2019-03-05 (herein referred to as the Reply) where claim(s) 29-47 are pending for consideration.
Claim Objections
Claim 41
“a controller configured to determining” is grammatically incorrect.

35 USC §112(a) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s)  is/are rejected under 35 U.S.C. 112(a)
Claim(s) 29, 35, 41 and 30-34, 36-40, 42-47
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The independent claims recite:
an indication of a throughput estimate associated with at least one terminal device served by a base station, 
the throughput estimate being determined based on one or more radio channel conditions;
The claim(s) is/are rejected under 35 U.S.C. 112(a) because the Specification, while being enabling for the case where there is a single terminal device and the throughput estimate is determined based on one or more radio channel conditions corresponding to the radio channel between the base station and that one terminal device, does not reasonably provide enablement for the case where “at least one terminal device” = “a plurality of terminal devices” (more than one) and “one or more radio channel conditions” is a single radio channel condition.
That is, the Specification does not describe details as to how the invention would work when there is (1) multiple terminal devices (2) only one radio condition and (3) a single determined throughput estimated that is associated with multiple terminal devices based on the single radio condition. Rather, the Specification suggests that for each terminal device in a plurality of terminal devices, the invention would determine a respective throughout estimate for each terminal device based on respective radio conditions associated with that particular terminal device and its respective radio condition(s) with the access point. 
Consequently, the Specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.

Claim(s) 34, 40, 46, 47
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
The claim(s) recite variants of:
the controller is configured to determine amount of resources to be used by the terminal device during playback of the media segment.

In some cases, limitations at face value is self-sufficient with regards to demonstrating possession of the claimed invention. For example, the phase “wherein the device is a mobile phone” is simple enough (i.e., requires a very low technical threshold of understanding to implement) such the phase alone without further detail would sufficiently demonstrates to one skilled in the art that an inventor(s) had possession of the phrase. In other cases, limitations at face-value is not self-sufficient because the limitation requires a higher level of technical considerations and understanding to practice. For example, the phase “wherein the device is a mobile phone that is configured to utilize a differential equation to minimize interference based on the number of antennas used by a neighboring mobile phone” requires further detail in order to demonstration possession because of the higher technical considerations required to practice the phrase. For example, one skilled in the art reading the phase would need further details that disclosed: “What particular differential equation is used?”, “How does the equation cause the net result of minimizing interference? “How does the mobile phone know how many antennas the neighboring phones is using?” etc.
The Examiner purports that the claimed limitation(s) above requires further detail in order to reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claim invention. While the Examiner did find citations in the Specification corresponding to the claim text above, the citations in the Specification simply repeat the high-level language cited in the claims (i.e., the Specification effectively copies the claim limitation(s) and does not provide further technical detail as to how the limitation(s) are practiced).
Particularly problematic is there is no exemplary detail as to what these “resources” are and how the ‘amount of resources’ are determined by way of analyzing information received least one of a size, playback duration, and required data rate (see para. 0061, 0062, 0068). That is, there is a huge technical jump from receiving, e.g., a segment size then determining an undisclosed type of resource that the terminal will use during actual playback (i.e., not necessarily receiving/streaming) that requires further detail to demonstrate the inventors had possession of the invention.

35 USC §112(b) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(b) for not particularly pointing out and distinctly claiming the subject matter of the invention.
Claim(s) 42
the available throughput 
Due to the insufficient antecedent basis for this limitation in the claim, it is unclear as to how to construe the limitation – for example, it is unclear where this limitation originated and/or if the limitation was intended to refer to a previously cited element. Particularly that the phrase “the available throughput” can be a valid description for multiple previously elements such as “throughput estimate” or “an achievable throughput”
Claim(s) 46
the determined data rate
Due to the insufficient antecedent basis for this limitation in the claim, it is unclear as to how to construe the limitation – for example, it is unclear where this limitation originated and/or if the limitation was intended to refer to a previously cited element. In particularly base claim recites a “determined throughput estimate” which is similar but not exactly the same as a “determined data rate” so it is unclear whether it was intended to refer to the estimate or is trying to introduce a new element with lack of antecedent basis. 
Claim(s) 47
the determined amount of resources
Due to the insufficient antecedent basis for this limitation in the claim, it is unclear as to how to construe the limitation – for example, it is unclear where this limitation originated and/or if the limitation was intended to refer to a previously cited element. 

35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Tian_776 (US20140362776) in view of NYLANDER_644 (US20180139644)
Claim(s) 29, 35
Tian_776 teaches
	receiving, by a terminal device, an indication of a throughput estimate associated with at least one terminal device served by a base station, Wireless terminals receives, from an AP, an application data rate between the AP and the server. The application data rate is part of the overall estimated application throughput from the target application endpoint and the wireless station (via the AP) and therefore "indicates” the overall estimated application data rate. <FIG(s). 1, 2, 3, 4, 5; para. 0024-0028, 0032, 0036, 0038, 0040-0043, 0046>.
the throughput estimate being determined based on one or more radio channel conditions; The estimated application throughput for each AP may be based upon the wireless link rate (or other metrics regarding the wireless link) for each AP and the application data rate (or other communications metrics) associated with the backhaul communications link from each AP to the application endpoint. <FIG(s). 2, 5; para. 0028, 0030-0031, 0038, 0047>.
Tian_776 does not explicitly teach
	determining, based on the indication of a throughput estimate, a manner for processing a media segment to be received via the base station from an application server; and causing the media segment to be processed in the determined manner.
However in a similar endeavor, NYLANDER_644 teaches
	determining, based on the indication of a throughput estimate, a manner for processing a media segment to be received via the base station from an application server; and causing the media segment to be processed in the determined manner.
Application in the UE estimates the throughout between the server and application via a RAN (eNB) and adapts processing of data from the server to ensure good QoE, e.g. by adapting to varying throughputs by changing the bit rate or resolution of a streaming video and/or audio to avoid freezing of the play-out.  <FIG(s). 1; para. 0002, 0029>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Tian_776 with the embodiment(s) disclosed by NYLANDER_644. One of ordinary skill in the art would have been motivated to make this modification in order to providing new functionality in existing (2G, 3G, 4G etc.) and future (5G, 6G, etc.) RAN and radio devices for adapting to through output to ensure QoE for applications. See para. 0028-0030.
Claim(s) 41
Tian_776 teaches
a controller configured to determining a throughput estimate associated with at least one terminal device served based on one or more radio channel conditions, the throughput estimate indicating a throughput value or a throughput function; and Wireless terminals receives, from an AP, an application data rate between the AP and the server which was determined by the AP. The application data rate is part of the overall estimated application throughput from the target application endpoint and the wireless station (via the AP) and therefore "indicates” the overall estimated application data rate. <FIG(s). 1, 2, 3, 4, 5; para. 0024-0028, 0032, 0036, 0038, 0040-0043, 0046>.
	a transceiver module configured to send an indication of the determined throughput estimate to one of the at least one terminal device Wireless terminals receives, from an AP, an application data rate between the AP and the server. <FIG(s). 1, 2, 3, 4, 5; para. 0024-0028, 0032, 0036, 0038, 0040-0043, 0046>.
Tian_776 does not explicitly teach
to enable the terminal device to determine, based on the determined throughput estimate, a manner for processing a media segment to be received from an application server via the base station.
However in a similar endeavor, NYLANDER_644 teaches
to enable the terminal device to determine, based on the determined throughput estimate, a manner for processing a media segment to be received from an application server via the base station. Application in the UE estimates the throughout between the server and application via a RAN (eNB) and adapts processing of data from the server to ensure good QoE, e.g. by adapting to varying throughputs by changing the bit rate or resolution of a streaming video and/or audio to avoid freezing of the play-out.  <FIG(s). 1; para. 0002, 0029>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Tian_776 with the embodiment(s) disclosed by NYLANDER_644. One of ordinary skill in the art would have been motivated to make this modification in order to to providing new functionality in existing (2G, 3G, 4G etc.) and future (5G, 6G, etc.) RAN and radio devices for adapting to throughoutput to ensure QoE for applications. See para. 0028-0030.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Tian_776 (US20140362776) in view of RAMAMURTHI_077 (US20150373077)
Claim(s) 29, 35
Tian_776 teaches
	receiving, by a terminal device, an indication of a throughput estimate associated with at least one terminal device served by a base station,  Wireless terminals receives, from an AP, an application data rate between the AP and the server. The application data rate is part of the overall estimated application throughput from the target application endpoint and the wireless station (via the AP) and therefore "indicates"  the overall estimated application data rate. <FIG(s). 1, 2, 3, 4, 5; para. 0024-0028, 0032, 0036, 0038, 0040-0043, 0046>.
the throughput estimate being determined based on one or more radio channel conditions; The estimated application throughput for each AP may be based upon the wireless link rate (or other metrics regarding the wireless link) for each AP and the application data rate (or other communications metrics) associated with the backhaul communications link from each AP to the application endpoint. <FIG(s). 2, 5; para. 0028, 0030-0031, 0038, 0047>.
Tian_776 does not explicitly teach
	determining, based on the indication of a throughput estimate, a manner for processing a media segment to be received via the base station from an application server; and causing the media segment to be processed in the determined manner.
However in a similar endeavor, RAMAMURTHI_077 teaches
	determining, based on the indication of a throughput estimate, a manner for processing a media segment to be received via the base station from an application server; and causing the media segment to be processed in the determined manner. UE perform link aware streaming adaptation which includes determine whether to use the physical layer goodput or the higher layer throughput estimate based on radio link conditions of the data link then performs a quality-optimized startup and video quality adjustment by selecting a next available video adaptation rate when enough bandwidth is available.  <FIG(s). 10, 6; para. 0019-0025, 0069-0078, 0112-0114>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Tian_776 with the embodiment(s) disclosed by RAMAMURTHI_077. One of ordinary skill in the art would have been motivated to make this modification in order to enhance the multimedia service capabilities of future cellular and mobile broadband systems and deliver high quality of experience (QoE) to the consumers. See para. 0002, 0021-0025.
Claim(s) 30, 36
Tian_776 does not explicitly teach
wherein determining the manner comprises 
determining a data rate, and 
processing the media segment comprises sending, via the base station to the application server, a request for the media segment that indicates the determined data rate.
However in a similar endeavor, RAMAMURTHI_077 teaches
wherein determining the manner comprises determining a data rate, and  processing the media segment comprises sending, via the base station to the application server, a request for the media segment that indicates the determined data rate. Client application on the mobile device choosing the representation level of the video segments that the client request from the HAS server. This includes receives streaming media and can request new media segments including potentially adjusting bitrates or other attributes, to react to changes of a wireless link, a device state or a user preference. This includes determining a MBR GBR signaled by the network and determines a bit rate that based at least on the GBR (e.g., a bit rate greater than the GBR). As shown in FIG this, requesting the network implicitly would require communication via the base station. <FIG(s). 2, 3; para. 0036-0038, 0040, 0068, 0098>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Tian_776 with the embodiment(s) disclosed by RAMAMURTHI_077. One of ordinary skill in the art would have been motivated to make this modification in order to enhance the multimedia service capabilities of future cellular and mobile broadband systems and deliver high quality of experience (QoE) to the consumers. See para. 0002, 0021-0025.
Claim(s) 41
Tian_776 teaches
a controller configured to determining a throughput estimate associated with at least one terminal device served based on one or more radio channel conditions,  the throughput estimate indicating a throughput value or a throughput function; and Wireless terminals receives, from an AP, an application data rate between the AP and the server which was determined by the AP. The application data rate is part of the overall estimated application throughput from the target application endpoint and the wireless station (via the AP) and therefore "indicates” the overall estimated application data rate. <FIG(s). 1, 2, 3, 4, 5; para. 0024-0028, 0032, 0036, 0038, 0040-0043, 0046>.
	a transceiver module configured to send an indication of the determined throughput estimate to one of the at least one terminal device  Wireless terminals receives, from an AP, an application data rate between the AP and the server. <FIG(s). 1, 2, 3, 4, 5; para. 0024-0028, 0032, 0036, 0038, 0040-0043, 0046>.
Tian_776 does not explicitly teach
to enable the terminal device to determine, based on the determined throughput estimate, a manner for processing a media segment to be received from an application server via the base station..
However in a similar endeavor, RAMAMURTHI_077 teaches
to enable the terminal device to determine, based on the determined throughput estimate, a manner for processing a media segment to be received from an application server via the base station. Application in the UE estimates the throughout between the server and application via a RAN (eNB) and adapts processing of data from the server to ensure good QoE, e.g. by adapting to varying throughputs by changing the bit rate or resolution of a streaming video and/or audio to avoid freezing of the play-out.  <FIG(s). 1; para. 0002, 0029>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Tian_776 with the embodiment(s) disclosed by RAMAMURTHI_077. One of ordinary skill in the art would have been motivated to make this modification in order to enhance the multimedia service capabilities of future cellular and mobile broadband systems and deliver high quality of experience (QoE) to the consumers. See para. 0002, 0021-0025.
Claim(s) 42
Tian_776 does not explicitly teach
wherein the controller is configured to:
	determine an achievable throughput for 
a quality of service (QoS) class or 
a type of application associated with the at least one terminal device; and
	determine the throughput value or the throughput function representing an increase or decrease of the available throughput.
However in a similar endeavor, RAMAMURTHI_077 teaches
wherein the controller is configured to:
	determine an achievable throughput for a quality of service (QoS) class or  computer circuitry of the mobile device can be further configured to receive quality of service (QoS) parameters from the node, including a maximum bit rate (MBR) and a guaranteed bit rate (GBR);  computer circuitry of the mobile device can be further configured to receive quality of service (QoS) parameters from the node, including a maximum bit rate (MBR) and a guaranteed bit rate (GBR); According the node (base station) determined the QoS class defined by the QoS parameters it sent to the mobile device. <para. 0098>.
	determine the throughput value or the throughput function representing an increase or decrease of the available throughput. a maximum bit rate (MBR) and a guaranteed bit rate (GBR) can be considered throughput values presenting the range of available rates available for the connection. <para. 0098>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Tian_776 with the embodiment(s) disclosed by RAMAMURTHI_077. One of ordinary skill in the art would have been motivated to make this modification in order to enhance the multimedia service capabilities of future cellular and mobile broadband systems and deliver high quality of experience (QoE) to the consumers. See para. 0002, 0021-0025.
Claim(s) 31, 37
Tian_776 does not explicitly teach
wherein receiving the indication comprises:
	receiving, from the base station, the indication of the throughput estimate for 
a quality of service (QoS) class or 
a type of application associated with the at least one terminal device.
However in a similar endeavor, RAMAMURTHI_077 teaches
wherein receiving the indication comprises:
receiving, from the base station, the indication of the throughput estimate for a quality of service (QoS) class computer circuitry of the mobile device can be further configured to receive quality of service (QoS) parameters from the node, including a maximum bit rate (MBR) and a guaranteed bit rate (GBR);  <para. 0098>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Tian_776 with the embodiment(s) disclosed by RAMAMURTHI_077. One of ordinary skill in the art would have been motivated to make this modification in order to enhance the multimedia service capabilities of future cellular and mobile broadband systems and deliver high quality of experience (QoE) to the consumers. See para. 0002, 0021-0025.
Claim(s) 43, 32, 38
Tian_776 teaches
wherein the transceiver module is configured to: send the indication of the determined throughput estimate to the terminal device in broadcast signaling AP sends to the terminals, application data rates that can be included in a broadcast <FIG(s). 5; para. 0019, 0027, 0043, 0046>.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Tian_776 (US20140362776) in view of NYLANDER_644 (US20180139644), and further view of SAKURAI_421 (US20160323421)
Claim(s) 45, 40, 34
Tian_776 does not explicitly teach
wherein the transceiver module is configured to receive, from the terminal device, information including at least one of 
a size, 
playback duration, and 
required data rate of the media segment, and 
	wherein the controller is configured to determine, based on the received information, amount of resources to be used by the terminal device during playback of the media segment.
However in a similar endeavor, SAKURAI_421 teaches
wherein the transceiver module is configured to receive, from the terminal device, information including at least one of a size,  Base station receives from a  wireless terminal a file size. <FIG(s). 10, 6; para. 0011, 0021, 0063>.
	wherein the controller is configured to determine, based on the received information, amount of resources to be used by the terminal device during playback of the media segment. Base station starts the acceleration processing of the packet communication, which is based on the received start notice and a file size from the wireless terminal. base station 101 records a transmission sequence number of a TCP packet with data which has been transmitted to the wireless terminal 100 by the base station 101 and a transmission time of the TCP packet. The base station 101 records an acknowledgement number of Ack of the TCP packet received from the wireless terminal 100 by the base station 101 and a received time of the TCP packet, acquires a difference in time when the acknowledgement number is larger than the transmission sequence number. This operation is an equivalent of determining communication resources that the wireless terminal to receive the data packets in the time domain. <para. 0014, 0065>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Tian_776 and NYLANDER_644 with the embodiment(s) disclosed by SAKURAI_421. One of ordinary skill in the art would have been motivated to make this modification in order to provide techniques for effectively and dynamically controlling a packet communication of a wireless communication network. See para. 0007.
Claim(s) 46
Tian_776 teaches
wherein the transceiver module is configured  to receive, from the application server, the media segment and  to forward, to the terminal device, the media segment at the determined data rate, and  The AP sends content to the UE in accordance with the estimated application throughput. <FIG(s). 2, 5; para. 0028, 0030-0031, 0038, 0047>.
Tian_776 does not explicitly teach
the controller is configured to determine amount of resources to be used by the terminal device during playback of the media segment. 
However in a similar endeavor, SAKURAI_421 teaches
the controller is configured to determine amount of resources to be used by the terminal device during playback of the media segment. Base station starts the acceleration processing of the packet communication, which is based on the received start notice and a file size from the wireless terminal. base station 101 records a transmission sequence number of a TCP packet with data which has been transmitted to the wireless terminal 100 by the base station 101 and a transmission time of the TCP packet. The base station 101 records an acknowledgement number of Ack of the TCP packet received from the wireless terminal 100 by the base station 101 and a received time of the TCP packet, acquires a difference in time when the acknowledgement number is larger than the transmission sequence number. This operation is an equivalent of determining communication resources that the wireless terminal to receive the data packets in the time domain. <para. 0014, 0065>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Tian_776 and NYLANDER_644 with the embodiment(s) disclosed by SAKURAI_421. One of ordinary skill in the art would have been motivated to make this modification in order to provide techniques for effectively and dynamically controlling a packet communication of a wireless communication network. See para. 0007.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Tian_776 (US20140362776) in view of NYLANDER_644 (US20180139644), and further view of Livet_451 (US9456451)
Claim(s) 42
Tian_776 does not explicitly teach
wherein the controller is configured to:
	determine an achievable throughput for 
a quality of service (QoS) class or 
a type of application associated with the at least one terminal device; and
	determine the throughput value or the throughput function representing an increase or decrease of the available throughput.
However in a similar endeavor, Livet_451 teaches
a quality of service (QoS) class or  Base station adjusts QoS of users to mitigate congestion and achieve a particular bit rate. Adjusting a rate includes either increasing or decreasing the rate. <Claim 1, 5>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Tian_776 and NYLANDER_644 with the embodiment(s) disclosed by Livet_451. One of ordinary skill in the art would have been motivated to make this modification in order to provide techniques to more efficiently manage radio resource. See Background.
Claim(s) 47
Tian_776 does not explicitly teach
wherein the controller is configured to:
	update the determined throughput estimate based on the determined amount of resources.
However in a similar endeavor, Livet_451 teaches
wherein the controller is configured to: 
	update the determined throughput estimate based on the determined amount of resources. Base station adjusts QoS of users to mitigate congestion and achieve a particular bit rate. Adjusting a rate includes either increasing or decreasing the current rate where the current rate can be considered a determined amount of resource <Claim 1, 5>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Tian_776 and NYLANDER_644 with the embodiment(s) disclosed by Livet_451. One of ordinary skill in the art would have been motivated to make this modification in order to provide techniques to more efficiently manage radio resource. See Background.
Allowable Subject Matter
Claim(s)  is/are indicated as having allowable subject matter over the prior art but rejected to herein.
Claim(s) 33, 39, 44
The claim(s) include allowable subject matter with respect to the prior art and would be allowable if:
 (i) Rewritten in independent form including all of the limitations of the base claim and any intervening claims.
(ii) Amended to overcome other non-prior art rejections and/or objections presented herein (e.g., 35 USC 112 and 101 rejections), including rejections/objections directed to base and intervening claims.
(iii) In cases where claim limitations were unclear/indefinite and the Examiner indicated what he/she thought what the limitations attempted to convey, any clarifying amendments would need to be commensurate with the Examiner’s interpretation.
Reasons for being allowable over art:
The claims require a terminal receiving from a base station a Non-Access Stratum (NAS) message containing the indication of the throughput estimates, where the NAS message originated from a core network. That is, the termina receives the NAS message from the core network via the base station.
Closest art Hongisto - US20100182912 teaches a message request sent to core network including a guarantee bit rate and NAS message but this is different from a user terminal receiving a NAS message that its contains a throughput estimate via a base station.
In addition to the explicit reasons given herein, allowability is also determined in view of the combination of references required for obviousness, the inter-relationship between other claimed limitations, and the claimed invention as a whole. Accordingly, amendments that do not incorporate the allowable claims into the base/intervening claims in its entirely, are not allowable. This includes amendments that incorporate the allowable claims into the base/intervening claims in part or in a non-narrowing manner (i.e., changing the scope of the subject matter).

Examiner’s Notes
Intended Use
Claim(s) 34, 40-41: to enable
The claim(s) includes intended use language (e.g., “operable,” “used for,” “used to,” “used by,” “for use,” “capable,” “intends,” and other equivalent language) that causes corresponding limitations to be suggested or optional (i.e., does not require steps to be performed and/or does not further limit a structure/configuration). Consequently, the claim does not necessarily require the corresponding limitation to be carried out, or be configured to be carried out (i.e., does not limit the scope of a claim), and is therefore not given any patentable weight. The Examiner recommends amending the claim(s) such that the limitation(s) explicitly occurs.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415